DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 5, 6, 15, and 16 are rejected on the ground of nonstatutory double patenting over claims 1 and 5 of U.S. Patent No. 10,645,564 (hereinafter Lee) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claims 5 and 6, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Lee by eliminating the elements and their functions of the claims as set forth below.
Claims 5 and 6 of Instant Application
Claim 1 of Lee
(Claim 1) receiving information on at least one service area in which an access to a local area (LA) PDN is available;
determining whether a current location of the terminal is in the at least one service area for the LA PDN based on the information on the at least one service area; and
transmitting, to a network entity, a request for a PDU session establishment procedure for the LA PDN corresponding to the current location of the terminal if the current location of the terminal is in the at least one service area for the LA PDN,

(Claim 6) wherein the PDU session establishment procedure is not performed, if the first current location of the terminal is not in the at least one service area for the LA PDN.

determining whether a first current location of the terminal is in the at least one service area for the LA PDN based on the information on at least one service area; and 
transmitting, to a network entity, a request for a session establishment procedure for a first LA PDN corresponding to the first current location of the terminal, if the first current location of the terminal is in the at least one service area for the LA PDN,
first current location of the terminal is not in the at least one service area for the LA PDN, and 
wherein the information on at least one service area includes a set of tracking areas (TAs).


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 5 and 6 of the instant application merely broadens the scope of the claim 1 of Lee by eliminating the italicized portion of limitation of claim 1.

Claim 15 and 16 of instant application merely broadens the scope of the claim 5 of Lee by eliminating the elements and their functions of the claims in the similar manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 10, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hu et al. (US 2011/0013623).

Regarding claim 1,
 a method for establishing a packet data network (PDN) connection, by a network entity, in a wireless communication system, the method comprising: 
receiving, from a terminal, a message transmitted based on information on at least one service area in which an access to a Local area (LA) PDN is available, the message indicating a request for a PDU session establishment procedure for the LA PDN (¶ [0038]: the UE performs attach procedure in TA#1 of the EPS network, and sends an attach request message to MME via an eNodeB, wherein the message includes information such as user identity and TA#1);
determining whether a current location of the terminal is in the at least one service area for the LA PDN based on reception of the request for the PDU session establishment procedure for the LA PDN (¶ [0036]: a UE attaches in a tracking area 1 (i.e., TA#1 in FIG. 4) of EPS network. In this procedure, the UE sends an attach request to a MME, the MME interacts with the corresponding network elements and generates a tracking area list (e.g., TA#1 and TA#2 in FIG. 4) according to information such as the current Tracking Area Identity (TAI) of the UE; ¶ [0039]: the MME receives the attach request message sent by the UE, and performs operations such as authentication on the UE, then sends an update location request message to HSS, wherein the message includes MME identity and IMSI); and
performing the PDU session establishment procedure for the LA PDN if the current location of the terminal is in the at least one service area for the LA PDN (¶ [0047]: the MME generates a tracking area list based on the current tracking area information etc., wherein the tracking area list generated by the MME in the case as shown in FIG. 4 includes TA#1 and TA#2, the MME sends an attach accept message to the UE, wherein the message includes the above tracking area list and UE identity information allocated for the UE in the MSC/VLR and MME), wherein the information on the at least one service area includes a set of tracking areas (TAs) (¶ [0038]: the UE performs attach procedure in TA#1 of the EPS network, and sends an attach 
Regarding claim 10 referring to claim 1, Hu discloses  A network entity for establishing a packet data network (PDN) connection in a wireless communication system, the network entity comprising: a transceiver; and a processor coupled with the transceiver and configured to: ... (Fig. 5 MME; MME inherently includes processor and transceiver).

Regarding claims 2 and 11, Hu discloses 
wherein the information on the at least one service area is provided to the terminal (¶ [0047]: the MME generates a tracking area list based on the current tracking area information etc., wherein the tracking area list generated by the MME in the case as shown in FIG. 4 includes TA#1 and TA#2, the MME sends an attach accept message to the UE, wherein the message includes the above tracking area list and UE identity information allocated for the UE in the MSC/VLR and MME 1).

Claim 5 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Panasonic, “Open issue for UE initiating LIPA/SIPTO in Solution 1”.

Regarding claim 5, Panasonic discloses 
A method for establishing a packet data network (PDN) connection by a terminal in a wireless communication system, the method comprising: receiving information on at least one service area in which an access to a local area (LA) PDN is available (page 1: MME should provide a list of CSG IDs or cell IDs that supports LIPA/SIPTO (in the TAs indicated by the TAI List) to the UE in the TAU response);
determining whether a current location of the terminal is in the at least one service area for the LA PDN based on the information on the at least one service area (page 1: UE can decide if to initiate PDN connections for LIPA/SIPTO based on this indication ... LIPA/SIPTO (in the TAs indicated by the TAI List)); and
transmitting, to a network entity, a request for a PDU session establishment procedure for the LA PDN corresponding to the current location of the terminal if the current location of the terminal is in the at least one service area for the LA PDN (page 1: UE is able to decide if to initiate the LIPA/SIPTO PDN connection when camped on a supporting cell),
wherein the information on the at least one service area includes a set of tracking areas (TAs) (page 1: MME should provide a list of CSG IDs or cell IDs that supports LIPA/SIPTO (in the TAs indicated by the TAI List) to the UE in the TAU response).
Regarding claim 15 referring to claim 1, Panasonic discloses  A terminal for establishing a packet data network (PDN) connection in a wireless communication system, the terminal comprising: a transceiver; and a processor coupled with the transceiver and configured to: ... (page 1 UE; UE inherently includes processor and transceiver).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al. (US 2011/0013623) in view of Cho et al. (KR 10-2011-0037002 published on 4/13/2011 and US 2012/0196599 is cited for English translation).

Regarding claims 3 and 12, Hu discloses all the subject matter of the claimed invention with the exception of wherein the PDU session establishment procedure is not performed, if the current location of the terminal is not included in the at least one service area for the LA PDN. Cho from the same or similar fields of endeavor discloses wherein the PDU session establishment procedure is not performed, if the current location of the terminal is not included in the at least one service area for the LA PDN (¶ [0048]: the MME determines whether the ECGI and the TAI corresponding to the location information of the UE are included in the allowed list received from the HSS ... MME transmits an Attach Reject message to the UE when the ECGI and the TAI are absent from the allowed list). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Hu by determining TAI corresponding to the location information of the UE are included in the allowed list and transmitting an Attach Reject message to the UE when the TAI are absent from the allowed list of Cho. The motivation would have been to automatically or dynamically updates an allowed list when a UE, which performs M2M communication or machine type communication, moves to a new region (Cho ¶ [0061]).

Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al. (US 2011/0013623) in view of Yeoum et al. (WO 2010/064859 published on 6/10/2010 and US 2011/0292877 is cited for English translation).

Regarding claims 4 and 13, Hu discloses all the subject matter of the claimed invention with the exception of wherein if the terminal moves out of the at least one service area for the LA PDN after a PDU session for the LA PDN is established using the PDU session establishment procedure, a release procedure is performed for the PDU session for the LA PDN. Yeoum from the same or similar fields of endeavor discloses wherein if the terminal moves out of the at least one service area for the LA PDN after a PDU session for the LA PDN is established using the PDU session establishment procedure, a release procedure is performed for the PDU session for the LA PDN (¶ [0045]: The MME 103 determines that the UE 103 registered with a certain GAN 310 moves out of the service area of the currently registered GAN controller 310 at step 305. Here, the MME 103 sends the UE 110 a S1 connection release message with the cause of GAN controller Relocation Required (hereinafter, interchangeably used with the term "GANC Relocation Required") to request the UE 110 for GAN registration). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Hu by sending S1 connection release message if UE moves out of the service area of the currently registered GAN controller of Yeoum. The motivation would have been to maintain registration with a GAN controller appropriate for the location of the UE in the mobile communication network supporting voice services by means of GAN service especially when the UE registered with a GAN controller moves to an EPS network in a LTE area (Yeoum ¶ [0026]).

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panasonic, “Open issue for UE initiating LIPA/SIPTO in Solution 1” in view of Karampatsis et al. (US 2012/0257598).

Regarding claims 7 and 17, Panasonic discloses all the subject matter of the claimed invention with the exception of wherein if the terminal moves out of the at least one service area for the LA PDN after a PDU session for the LA PDN is established using the PDU session establishment procedure, a release procedure for the PDU session for the LA PDN is performed. Karampatsis from the same or similar fields of endeavor discloses wherein if the terminal moves out of the at least one service area for the LA PDN after a PDU session for the LA PDN is established using the PDU session establishment procedure, a release procedure for the PDU session for the LA PDN is performed (¶ [0064]: If mobility is not supported for LIPA when a WTRU moves out of an H(e)NB coverage area, the LIPA session may be released (i.e., discontinued)). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Panasonic by releasing LIPA session if mobility is not supported for LIPA when a WTRU moves out of an H(e)NB coverage area of Karampatsis. The motivation would have been to perform SIPTO at a local network, and the WTRU may perform a PDN release and reconnection procedure based on at least one of a closed subscriber group (CSG) identity (ID), a home evolved Node-B (HeNB) ID or a local network ID (Karampatsis ¶ [0005]).

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panasonic, “Open issue for UE initiating LIPA/SIPTO in Solution 1” in view of Chin et al. (US 2013/0308527).

Regarding claims 8 and 18, Panasonic discloses all the subject matter of the claimed invention with the exception of wherein if terminal moves out of the at least one service area for the LA PDN and a predefined timer is expired after a PDU session for the LA PDN is established using the PDU session establishment procedure, a release procedure for the PDU session for the LA PDN is performed. Chin from the same or similar fields of endeavor discloses wherein if terminal moves out of the at least one service area for the LA PDN and a predefined timer is expired after a PDU session for the LA PDN is established using the PDU session establishment procedure, a release procedure for the PDU session for the LA PDN is performed (¶ [0166]: If the UE has at least one LIPA PDN connection and the UE has received an indication from the lower layers that the UE has moved to a target CSG cell and the UE determines that the target CSG cell has a CSG identity that is different from the CSG identity of the previous cell, or an indication from the lower layers that the UE has moved to a cell that is not a CSG cell and the timer LIPA_CONNECTIVITY has expired, the UE shall send a PDN Disconnect Request for each LIPA PDN connection). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Panasonic by releasing LIPA PDN connection if UE has moved to a cell that is not a CSG cell and the timer LIPA_CONNECTIVITY has expired of Chin. The motivation would have been to provide improved method, system and device for managing LIPA connection releases to overcome the problems in the art (Chin ¶ [0071]).

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panasonic, “Open issue for UE initiating LIPA/SIPTO in Solution 1” in view of Kim et al. (US 2011/0045826).

Regarding claims 9 and 19, Panasonic discloses all the subject matter of the claimed invention with the exception of wherein the information on the at least one service area further includes information a local area access point name (LA APN). Karampatsis from the same or similar fields of endeavor discloses wherein the information on the at least one service area further includes information a local area access point name (LA APN) (¶ [0148]: upon receiving the message encapsulated with the RRC protocol, the UE 100 extracts the attach accept message and checks a LIPA available message or indicator indicating whether LIPA is available in the attach accept message and APN for LIPA). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Panasonic by receiving attach accept message .

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.